Citation Nr: 1507951	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to left knee patella tendinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1996 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In November 2013, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In November 2013, the Veteran submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The issue of TDIU has been raised by the record in a November 2013 statement from the Veteran's videoconference Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.  
Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a January 2011 VA examination.  The examiner provided both a direct, and secondary nexus opinion, however the examination opinion did not adequately address the Veteran's claims of pain since service.  The Veteran's service treatment records show complaints of pain to the Veteran's right knee.  The Veteran had with continued complaints of pain to his right knee immediately after service at his June 2000 examination.  

In the present case, the examiner based his opinion on the fact that the Veteran's in-service right knee injury resolved before separation from service.  However, in reaching this decision, the examiner did not discuss the Veteran's assertion of symptomatology since separation that has continued to worsen.  The Veteran is certainly competent to testify to a history of right knee symptoms, and as such, this assertion must be fully considered and discussed by the examiner when offering an opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Veteran should be scheduled for an examination in which an opinion, that fully considers his lay assertions regarding the history of this condition, can be provided.

In the Veteran's November 2010 claim for benefits, the Veteran stated that he received care from the VAMC in Jackson, Mississippi, and from the VAMC in Baton Rouge, Louisiana.  These and ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his right knee disability dated since February 2013.  The RO should also obtain from the Jackson, Mississippi and Baton Rouge, Louisiana VA Medical Centers all outstanding pertinent records of evaluation and/or treatment of the Veteran   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  After the above development, the claims file should be returned to the examiner who conducted the January 2011 examination.  If the examiner who conducted the January 2011 examination is not available, the Veteran should be afforded an appropriate VA examination(s) for his right knee disability.  In an addendum, the examiner should offer an opinion, consistent with sound medical judgment, as to the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability had its onset in or is otherwise related to his active military service?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee patella tendinitis caused a worsening of any current right knee disability, beyond the normal progress of that disease?

The examiner must provide a complete rationale for all opinions offered and the Veteran's lay assertions as to the history of this disability must be considered and discussed.  The examiner is notified that it is insufficient to rely solely on the lack of in-service treatment of diagnosis when formulating this opinion.  If the examiner finds that the Veteran's injury resolved in-service, then this opinion must be substantiated.

3.  Thereafter, readjudicate the Veteran's claim for a right knee disability, to include as secondary to left knee patella tendinitis.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


